Citation Nr: 0021480	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from February to October 
1973.  This is an appeal from a February 1997 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), Portland, Oregon, which confirmed and continued a 
30 percent evaluation for the veteran's dysthymia.  In 
February 2000 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case is now before the Board for 
appellate consideration.  


REMAND

The record reflects that when the veteran was afforded a VA 
psychiatric examination in March 1996 her thoughts were clear 
and nontangential although her style of speech was rather 
circumstantial.  She described periods of anger.  Delusions 
and hallucinations were not present.  She was correctly 
oriented as to month, date and year.  Diagnoses were made of 
dysthymia by history, possible social phobia and a 
personality disorder.  A rating action of May 1996 denied 
service connection for post traumatic stress disorder.  No 
appeal was taken from that rating.  

The veteran was again afforded a VA psychiatric examination 
in July 1997.  She was examined at the VA White City 
domiciliary.  It was indicated that she had been a resident 
of the domiciliary since 1994.  The diagnoses were borderline 
personality disorder and fragments of an acute post traumatic 
stress disorder syndrome secondary to being assaulted in 
1994.  The examiner commented he believed the veteran was 
minimally disabled by emotional reactivity associated with 
her borderline personality disorder with hysteric traits.  

Later in July 1997 the veteran submitted a claim for 
disability pension benefits.  She reported that she had 
applied for Social Security disability benefits and that her 
application for those benefits was pending.  In a December 
1997 rating action her claim for disability pension benefits 
was denied by the regional office.  

During the February 2000 Board hearing, the veteran testified 
extensively as to her psychiatric problems.  The veteran 
related that she was getting worse.  During the hearing the 
veteran submitted treatment records from the VA White City 
domiciliary dating from 1994 to 2000.  She did not waive 
initial consideration of that information by the regional 
office.  The records indicate that she had been diagnosed 
with bipolar disorder and a personality disorder. 

Based on the information provided by the veteran, it appears 
that she is claiming entitlement to a total rating based on 
individual unemployability.  That matter is considered 
inextricably intertwined with the issue of an increased 
rating for her psychiatric disability.

Since the veteran has maintained that her psychiatric 
disability has worsened, her claim for an increased rating 
for the psychiatric disability is considered to be well 
grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
Accordingly, the VA has a duty to assist her in the 
development of her claim.  Furthermore, while she has been 
described as significantly disabled due to psychiatric 
disability, multiple psychiatric diagnoses have been made and 
the record is not clear as to what, if any, part of her 
impairment is due to, or cannot be disassociated from the 
only service connected psychiatric disorder, the dysthymia. 
The Board believes that additional information would be 
desirable and the case is REMANDED to the regional office for 
the following action:

1.  The regional office should contact 
the VA domiciliary White City and request 
that that facility provide copies of any 
records of treatment of the veteran for a 
psychiatric condition subsequent to 
February 2000.  Any such records obtained 
should be included with the claims file.  

2.  The regional office should also 
contact the Social Security 
Administration and request the 
disposition of the veteran's application 
for Social Security disability benefits.  
That agency should also be asked to 
provide copies of all medical records 
that formed the basis for any decision 
made in the veteran's case.  Any such 
records obtained should also be 
associated with the claims file.  

3.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.  

4.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine the current nature and 
severity of all psychiatric disorders 
which may be present, including her 
service connected dysthymia.  All 
indicated special studies should be 
conducted.  To the extent possible, the 
examiner should differentiate between 
those symptoms resulting from the 
veteran's service connected dysthymia and 
symptoms arising from other psychiatric 
conditions, including her personality 
disorder, which can be disassociated from 
the service connected disability.  The 
claims file is to be made available to 
the examiner for review.  

5.  The veteran's case should then be 
reviewed by the regional office.  In 
particular, the regional office should 
consider the claim for a total rating 
based on individual unemployability.  If 
the determination regarding that matter 
is adverse to the veteran, she should be 
afforded her appellate rights.  If the 
appellant perfects an appeal regarding 
that matter, that issue should be 
included with the other issue on appeal.  
If the denial of the appellant's claim 
for an increased rating for her dysthymia 
is continued, she and her representative 
should be sent a supplemental statement 
of the case regarding that matter and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





